167 U.S. 270 (1897)
INDIANA
v.
KENTUCKY.
No. 2. Original.
Supreme Court of United States.
Final decree announced May 24, 1897.
ORIGINAL.
MR. CHIEF JUSTICE FULLER announced the decree of the court.
THIS cause coming on to be heard on the report of Amos Stickney, Gustavus V. Menzies and Gaston M. Alves, commissioners, hereinbefore appointed to ascertain and run the boundary line between the States of Kentucky and Indiana, and continued by the decree of this court herein entered May 18, 1896, for the purpose of permanently marking said line as set forth in their then report which was approved by this court on that date, and to make report thereon to this court; which report now made is as follows:

To the Honorable Melville W. Fuller, Chief Justice of the Supreme Court of the United States:
The undersigned Commissioners, appointed by this honorable court, in the above-entitled cause, respectfully report, that, pursuant to the order made in said cause at the October term, 1895, continuing the commission for the purpose therein stated, they gave notice for bids for the stone monuments and iron posts and setting of the same to mark the boundary line as established by the order of this court. The commission met at the custom house in the city of Evansville, Indiana, on the *271 ninth day of April, 1897, and received and opened the bids for the above-named material and work. The casting of the iron posts was let to the Heilman Machine Works of Evansville, Indiana, for the sum of one hundred and twenty dollars ($120.00), it being the lowest and best bidder; the making and setting in place of the three stone monuments was let to F.J. Scholz & Son of Evansville, Indiana, for the sum of two hundred and forty-five dollars ($245.00), said firm being the lowest and best bidder; the setting of the sixteen iron posts was let to Eb. Cross of Evansville, Indiana, for the sum of one hundred and ninety-seven dollars ($197.00), he being the lowest and best bidder. That contracts were made with each of said parties and bonds taken for the honest and faithful performance of the contracts. That on the 7th day of May, 1897, after the engineer in charge of the work had reported that the monuments had been erected, and posts placed in position, in conformity to the order of the court, and the location on the established line of each monument and post had been verified by accurate observations and measurements, the Commission, accompanied by the engineer, visited the line, and by observations and measurements satisfied themselves of the accuracy of locations, and that the work of making and placing the boundary marks had been well done, and in accordance with the order of the court.
We herewith attach, as a part of this report, the report of the engineer in charge of the works. Also a statement of expenses incurred and compensation of the Commissioners since making the former report, which we recommend be adjudged as cost equally against the parties to the suit. We further recommend that upon the confirmation of this report, a certified copy of the same be sent to the Governor of the State of Indiana, and one to the Governor of the Commonwealth of Kentucky.
Your Commissioners therefore pray that this report be confirmed and they be discharged.
                                AMOS STICKNEY,
                                GUSTAVUS V. MENZIES,
                                GASTON M. ALVES,
                                          Commissioners.


*272 To the Honorable Commissioners on the Indiana and Kentucky Boundary Line at Green River Island.

GENTLEMEN: In accordance with your instructions, I made plans and detailed drawings for stone and iron monuments, to permanently mark the line between the States of Indiana and Kentucky at Green River Island, to replace the cedar posts as placed on it during the winter of 1896. Upon your approval of the plans and letting the contracts for the monuments, I proceeded to verify the line and angles to satisfy myself that no post had been moved On the completion of the monuments I superintended the work of setting them.
The three monuments of stone are of sawed Green River limestone, 18 inches in cross section and 6 feet in length. At the starting point on the section line between sections 14 and 15, town 7 south, range 10 west, the monument has the word "Initial" on the side next section 14, on the north side the word "Indiana," and on the south side the word "Kentucky" cut horizontally in the stone near the top, in Egyptian letters.
Near the midway distance along the line, and near the line between sections 8 and 9, the second stone monument is set, with the word "Indiana" cut on the northerly side, and the word "Kentucky" cut on the southerly side, similar to the first monument.
At the terminal point going down the Ohio River, the third stone monument is placed. The word "Indiana" is cut on the northeasterly side, the word "Kentucky" on the southwesterly side, and the word "Terminal" on the northwesterly side in the same style as the first monument.
For each of these monuments there was an excavation made six feet square and four feet deep, in the bottom of which one foot in thickness of concrete was placed and well rammed. On this the stone was placed on end and filled around with concrete, well rammed to the surface of the ground, leaving three feet of the stone above the ground.
At each of the 16 intermediate angles, iron monuments were placed. These are of cast iron, round, six inches in cross section, the top closed and a square pedestal cast on the lower end, the casting being three quarters of an inch thick. The *273 word "Indiana" on the one side and the word "Kentucky" on the other, were cast in raised letters, the words reading downward.
An excavation was made for each of these, three feet square and three and one-half feet deep, and six inches of concrete well rammed in the bottom, on which the post was set and filled around with concrete to the surface of the ground, leaving three feet above ground. In four places where silt had accumulated rapidly on account of a depression in the ground, the excavation was made more shallow, but in each case the concrete bed is three and one-half feet in depth, and the earth banked around it to protect the concrete.
Great care was taken in having centres cut in each monument, and placing them on the exact angle point on the line as originally located.
Every monument was set and completed under my own personal supervision.
                Respectfully submitted,
                                       C.C. GENUNG, C.E.
EVANSVILLE, IND., May 5th, 1897.

Statement of expenses incurred and compensation of the Commissioners since making former report.


  C.C. Genung, Civil Engineer.  Services of himself
    and assistants, making plans, specifications,
    writing contracts, verifying lines, angles and
    points on boundary line; laying out and superintending
    work, expenses of teams for self and
    Commissioners at various times for supervising
    and inspecting work ..................................     $195 50
  Keller Printing Company, for printing and typewriting
    ......................................................       12 50
  Heilman Machine Works, 16 iron posts ...................      120 00
  F.J. Scholz & Son, 3 stone monuments, placed ...........      245 00
  Eb. Cross, placing 16 iron posts in concrete ...........      197 00
  Expenses of Lt.-Col. Amos Stickney, Commissioner
    .......................................    $34 50
      Services as member of commission ....    100 00           134 50
                                               ______          _______
                              Forward                          $904 50



*274
                   Brought forward                                  $904 50
  Expenses of Gustavus V. Menzies, Commissioner ........   10 00
     Services as member of commission ..................  100 00
                                                          ______
                                                                     110 00
  Expenses of Gaston M. Alves, Commissioner ...........     7 50
     Services as member of commission .................   100 00
                                                          ______
                                                                     107 50
                                                                   ________
            Total .....................................            $1122 00

It is ordered, adjudged and decreed that their said report this day filed be, and the same is hereby, affirmed.
It is further ordered, adjudged and decreed that the compensation of the commissioners and expenses attendant upon the discharge of their duties in permanently marking said line as directed by the decree of May 18, 1896, be, and the same are hereby, allowed at the sum of one thousand one hundred and twenty-two dollars ($1122), in accordance with their report, and that said charges and expenses and the costs of this suit to be taxed be equally divided between the parties hereto.
And it is further ordered, adjudged and decreed that the clerk of this court do forthwith transmit to the Chief Magistrates of the States of Kentucky and Indiana copies of this decree, duly authenticated, under the seal of this court.